

	

		II

		109th CONGRESS

		1st Session

		S. 15

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Bingaman (for

			 himself, Mr. Reid,

			 Mr. Kennedy, Mr. Corzine, Mr.

			 Durbin, Mr. Reed,

			 Mr. Schumer, Mr. Dodd, Mr.

			 Harkin, Ms. Mikulski,

			 Ms. Stabenow, Mr. Lautenberg, Mrs.

			 Feinstein, Mrs. Clinton,

			 Mr. Inouye, Mr.

			 Rockefeller, Mr. Sarbanes,

			 and Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To improve education for all students, and for other

		  purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Quality Education for All

			 Act.

		2.Table of

			 contentsThe table of contents

			 for this Act is as follows:

			

				Sec. 1. Short title.

				Sec. 2. Table of contents.

				TITLE I—Strengthening Head Start and child care

				programs

				Subtitle A—Increasing access to Head Start

				programs

				Sec. 101. Authorization of appropriations.

				Sec. 102. Strengthening Indian and migrant and seasonal Head

				Start programs.

				Sec. 103. Expanding Early Head Start programs.

				Sec. 104. Participation in Head Start programs.

				Subtitle B—Enhancing the school readiness of Head Start

				children

				Sec. 111. School readiness standards.

				Sec. 112. Staff.

				Subtitle C—Expanding access to quality, affordable child

				care

				Sec. 121. Authorization of appropriations.

				Subtitle D—Strengthening the quality of child care

				Sec. 131. State plan requirements relating to

				training.

				Sec. 132. Strengthening the quality of child care.

				TITLE II—Providing safe, reliable transportation for rural school

				children

				Sec. 201. Findings and purpose.

				Sec. 202. Definitions.

				Sec. 203. Grant program.

				Sec. 204. Authorization of appropriations.

				TITLE III—Sense of the Senate regarding fully funding the

				Individuals with Disabilities Education Act by 2011

				Sec. 301. Findings.

				Sec. 302. Sense of the Senate regarding authorization of

				appropriations.

				TITLE IV—Improvement of elementary and secondary

				education

				Subtitle A—Public school choice, supplemental educational

				services, and teacher quality

				Sec. 401. Public school choice capacity.

				Sec. 402. Supplemental educational services.

				Sec. 403. Qualifications for teachers and

				paraprofessionals.

				Subtitle B—Adequate yearly progress determinations

				Sec. 421. Review of adequate yearly progress determinations for

				schools for the 2002–2003 school year.

				Sec. 422. Review of adequate yearly progress determinations for

				local educational agencies for the 2002–2003 school year.

				Sec. 423. Definitions.

				Subtitle C—Technical assistance

				Sec. 451. Technical assistance.

				TITLE V—Improving assessment and accountability

				Sec. 501. Grants for increasing data capacity for purposes of

				assessment and accountability.

				Sec. 502. Grants for assessment of children with disabilities

				and children who are limited English proficient.

				Sec. 503. Reports on student enrollment and graduation

				rates.

				Sec. 504. Civil rights.

				TITLE VI—Sense of the Senate regarding funding for elementary and

				secondary education

				Sec. 601. Sense of the Senate.

				TITLE VII—Providing a roadmap for first generation college for

				students

				Sec. 701. Expansion of TRIO and GEARUP.

				TITLE VIII—College tuition relief for students and their families

				through Pell Grants

				Sec. 801. Pell Grants tax tables hold harmless.

				Sec. 802. Sense of the Senate regarding increasing the maximum

				Pell Grant.

				Sec. 803. Establishment of a Pell demonstration

				program.

				TITLE IX—Tuition free college for mathematics, science, and

				special education teachers

				Sec. 901. Purpose.

				Sec. 902. Tuition free college for mathematics, science, and

				special education teachers.

				Sec. 903. Offset for tuition free college for mathematics,

				science, and special education teachers.

				TITLE X—Making college affordable for all students

				Sec. 1001. Expansion of deduction for higher education

				expenses.

				Sec. 1002. Credit for interest on higher education

				loans.

				Sec. 1003. Hope and Lifetime Learning credits to be

				refundable.

			

		IStrengthening

			 Head Start and child care programs

			AIncreasing access

			 to Head Start programs

				101.Authorization

			 of appropriations

					Section 639(a) of the Head

			 Start Act (42 U.S.C. 9834(a)) is amended by striking such sums

			 and all that follows and inserting the following: $8,570,000,000 for

			 fiscal year 2006, $10,445,000,000 for fiscal year 2007, $12,384,000,000 for

			 fiscal year 2008, $14,334,000,000 for fiscal year 2009, and $16,332,000,000 for

			 fiscal year 2010..

				102.Strengthening

			 Indian and migrant and seasonal Head Start programs

					Section 640(a)(2) of the Head

			 Start Act (42 U.S.C. 9835(a)(2)) is amended by striking subparagraph (A) and

			 inserting the following:

					

						(A)Indian Head Start programs, services

				for children with disabilities, and migrant and seasonal Head Start programs,

				except that the Secretary shall reserve for each fiscal year for use by Indian

				Head Start and migrant and seasonal Head Start programs (referred to in this

				subparagraph as `covered programs'), on a nationwide basis, a sum that is the

				total of not less than 4 percent of the amount appropriated under section

				639(a) for that fiscal year (for Indian Head Start programs), and not less than

				5 percent of that appropriated amount (for migrant and seasonal Head Start

				programs), except that—

							(i)if reserving the specified

				percentages for covered programs and would reduce the number of children served

				by Head Start programs, relative to the number of children served on the date

				of enactment of the Quality Education for All Act, taking into consideration an

				appropriate adjustment for inflation, the Secretary shall reserve percentages

				that approach, as closely as practicable, the specified percentages and that do

				not cause such a reduction; and

							(ii)notwithstanding any other

				provision of this subparagraph, the Secretary shall reserve for each fiscal

				year for use by Indian Head Start programs and by migrant and seasonal Head

				Start programs, on a nationwide basis, not less than the amount that was

				obligated for use by Indian Head Start programs and by migrant and seasonal

				Head Start programs, respectively, for the previous fiscal year;

							.

				103.Expanding

			 Early Head Start programs

					Section 640(a)(6) of the Head

			 Start Act (42 U.S.C. 9835(a)(6)) is amended—

					(1)in subparagraph

			 (A), by striking 7.5 percent for fiscal year 1999 and all that

			 follows and inserting 12 percent for fiscal year 2006, 14 percent for

			 fiscal year 2007, 16 percent for fiscal year 2008, 18 percent for fiscal year

			 2009, and 20 percent for fiscal year 2010, of the amount appropriated pursuant

			 to section 639(a).;

					(2)by striking

			 subparagraph (B); and

					(3)by redesignating

			 subparagraph (C) as subparagraph (B).

					104.Participation

			 in Head Start programs

					Section 645 of

			 the Head Start Act (42 U.S.C. 9840) is amended—

						(1)in subsection

			 (a)(1)(A), by inserting 130 percent of after

			 below; and

						(2)by adding at the

			 end the following:

							

								(e)After

				demonstrating a need through a community needs assessment, a Head Start agency

				may apply to the Secretary to convert part-day sessions, particularly

				consecutive part-day sessions, into full-day sessions.

								.

						BEnhancing the

			 school readiness of Head Start children

				111.School

			 readiness standards

					Section 641A(a)(1)(B)(ii) of

			 the Head Start Act (42 U.S.C. 9836(a)(1)(B)(ii)) is amended by striking

			 at a minimum and all that follows and inserting the following:

			 “at a minimum, develop and demonstrate—

					

						(I)language skills, including an expanded

				use of vocabulary;

						(II)interest in and appreciation of books,

				reading, and writing (either alone or with others), phonological and phonemic

				awareness, and varied modes of expression and communication;

						(III)premathematics knowledge and skills,

				including knowledge and skills relating to aspects of classification,

				seriation, numbers, spatial relations, and time;

						(IV)cognitive abilities related to academic

				achievement;

						(V)abilities related to social and emotional

				development;

						(VI)gross and fine motor skills; and

						(VII)in the case of children with limited

				English proficiency, abilities related to progress toward acquisition of the

				English language.

						.

				112.Staff

					(a)Staff

			 qualifications and developmentSection 648A of the Head Start Act

			 (42 U.S.C. 9843a) is amended—

						(1)in subsection

			 (a)(2)—

							(A)in subparagraph

			 (A)—

								(i)in

			 the matter preceding clause (i), by striking not later than September

			 30, 2003 and all that follows through programs have and

			 inserting not later than the date determined under subparagraph (D) for

			 a Head Start region, each Head Start agency in the region with a center-based

			 program shall ensure that all classrooms in the program have at least 1 teacher

			 who has;

								(ii)in

			 clause (i), strike an associate, baccalaureate, and insert

			 a baccalaureate; and

								(iii)in clause (ii),

			 strike an associate, baccalaureate, and insert a

			 baccalaureate; and

								(B)by striking

			 subparagraph (B) and inserting the following:

								

									(B)Temporary

				requirementUntil the date determined under subparagraph (D) for

				a Head Start region, the Secretary shall ensure that at least 50 percent of all

				Head Start teachers in the region in center-based programs have—

										(i)an associate,

				baccalaureate, or advanced degree in early childhood education; or

										(ii)an associate,

				baccalaureate, or advanced degree in a field related to early childhood

				education, with experience in teaching preschool children.

										(C)Requirement for

				new head start teachersNot later than 3 years after the date of

				enactment of the Quality Education for All Act, the Secretary shall require

				that all teachers hired nationwide in center-based programs of Head Start

				agencies following the date of the requirement—

										(i)have an

				associate, baccalaureate, or advanced degree in early childhood

				education;

										(ii)have an

				associate, baccalaureate, or advanced degree in a field related to early

				childhood education, with experience in teaching preschool children; or

										(iii)be enrolled, or

				enroll not later than 1 year after the date of hire, in a program of study

				leading to an associate degree in early childhood education.

										(D)Appropriate

				dateThe Secretary shall determine an appropriate date for Head

				Start agencies in each Head Start region to reach the result described in

				subparagraph (A), but in no case shall such a date be later than 8 years after

				the date of enactment of Quality Education for All Act.

									(E)Progress

										(i)RequirementThe

				Secretary shall require Head Start agencies with center-based programs to

				demonstrate continuing and consistent progress each year to reach the results

				described in subparagraphs (A) and (C).

										(ii)PlanEach

				State shall establish a plan for the Head Start agencies with center-based

				programs in the State to reach the results described in subparagraphs (A) and

				(C).

										(iii)ProgressEach

				Head Start agency shall prepare and submit to the Secretary and the Governor of

				the State a report indicating the number and percentage of its teachers in

				center-based programs with child development associate credentials or

				associate, baccalaureate, or advanced degrees in early childhood education or a

				field related to early childhood education. The Secretary shall compile all

				such reports and submit a summary of the compiled reports to the Committee on

				Health, Education, Labor, and Pensions of the Senate and the Committee on

				Education and the Workforce of the House of Representatives.

										; 

							(2)in subsection

			 (a)(3), by striking (2)(A) and inserting (2)(B);

			 and

						(3)by adding at the

			 end the following:

							

								(f)Pre-Literacy

				and language trainingTo support local efforts to enhance early

				language and pre-literacy development of children in Head Start programs, and

				to provide the children with high-quality oral language skills and environments

				that are rich in literature, in which to acquire early language and

				pre-literacy skills, each Head Start agency shall ensure that all of the

				agency's Head Start teachers receive ongoing training in language and emergent

				literacy. Such training shall also include information regarding appropriate

				curricula and assessments to improve instruction and learning. Such training

				shall include training in methods to promote phonological and phonemic

				awareness and vocabulary development in an age-appropriate and culturally and

				linguistically appropriate manner.

								(g)Professional

				development plansEach Head Start agency and center shall create,

				in consultation with employees of the agency or center (including family

				service workers), a professional development plan for employees who provide

				direct services to children, including a plan for teachers, to meet the

				requirements set forth in subsection (a).

								.

						(b)Attracting and

			 retaining high-quality Head Start teachers; Tribal College or University-Head

			 Start partnership program

						(1)ProgramThe

			 Head Start Act is amended by inserting after section 648A (42 U.S.C. 9843a) the

			 following:

							

								648B.Attracting

				and retaining high-quality head start teachers

									(a)

										In generalThe Secretary shall make grants to

				eligible Head Start agencies to enable the agencies to reach the results

				described in subparagraphs (A) and (C) of section 648A(a)(2). The Secretary

				shall make the grants from allotments determined under subsection (b).

									(b)AllotmentsFrom

				the funds made available under section 639(c) for a fiscal year and not

				reserved under subsection (d), the Secretary shall allot to each Head Start

				agency an amount that bears the same relationship to such funds as the amount

				received by the agency under section 640 for that fiscal year bears to the

				amount received by all Head Start agencies under section 640 for that fiscal

				year.

									(c)Salary

				planA Head Start agency that receives a grant under this section

				shall develop and carry out a plan to raise the average salaries of teachers in

				the agency's Head Start programs. In developing the plan, the agency shall take

				into consideration the training, level of education, and experience of the

				teachers, and the average salaries of prekindergarten and kindergarten teachers

				employed by the local educational agency for the school district in which the

				Head Start agency is located, with similar training, level of education, and

				experience.

									(d)Salaries in

				high-Cost areasThe Secretary may reserve and use a portion of

				the funds available under section 639(c) to assist Head Start agencies located

				in high-cost areas to help reduce the discrepancy between such average salaries

				of such teachers and such average salaries of such prekindergarten and

				kindergarten teachers.

									

									648C.

									Tribal College or University-head start partnership

				program

									

										(a)

										Tribal College or University-Head start partnership

				program

										

											(1)

											Grants

											The Secretary is authorized to award grants, of not less than 5

				years duration, to Tribal Colleges and Universities to—

											

												(A)

												implement education programs that include tribal culture and

				language and increase the number of associate, baccalaureate, and graduate

				degrees in early childhood education and related fields that are earned by

				Indian Head Start agency staff members, parents of children served by such an

				agency, and members of the tribal community involved;

											

												(B)

												develop and implement the programs under subparagraph (A) in

				technology-mediated formats; and

											

												(C)

												provide technology literacy programs for Indian Head Start

				agency staff members and children and families of children served by such an

				agency.

											

											(2)

											Staffing

											The Secretary shall ensure that the American Indian Programs

				Branch of the Head Start Bureau of the Department of Health and Human Services

				shall have staffing sufficient to administer the programs under this section

				and to provide appropriate technical assistance to Tribal Colleges and

				Universities receiving grants under this section.

										

										(b)

										Application

										Each Tribal College or University desiring a grant under this

				section shall submit an application to the Secretary, at such time, in such

				manner, and containing such information as the Secretary may require, including

				a certification that the Tribal College or University has established a

				partnership with 1 or more Indian Head Start agencies for the purpose of

				conducting the activities described in subsection (a).

									

										(c)

										Definitions

										In this section:

										

											(1)

											Institution of higher education

											The term institution of higher education has the

				meaning given such term in section 101(a) of the

				Higher Education Act of 1965

				(20 U.S.C.

				1001(a)).

										

											(2)

											Tribal College or University

											The term Tribal College or University means an

				institution—

											

												(A)

												defined by such term in section 316(b) of the

				Higher Education Act of 1965

				(20 U.S.C.

				1059c(b)); and

											

												(B)

												determined to be accredited or a candidate for accreditation by

				a nationally recognized accrediting agency or association.

											

										(d)

										Authorization of appropriations

										There are authorized to be appropriated to carry out this

				section, $10,000,000 for fiscal year 2006 and such sums as may be necessary for

				each of fiscal years 2007 through 2010.

									.

						(2)Authorization

			 of appropriationsSection 639 of the Head Start Act (42 U.S.C.

			 9834) is amended—

							(A)in subsection

			 (a), by inserting (other than section 648B) after this

			 subchapter; and

							(B)by adding at the

			 end the following:

								

									(c)There are

				authorized to be appropriated to carry out section 648B $387,000,000 for fiscal

				year 2006, $496,000,000 for fiscal year 2007, $608,000,000 for fiscal year

				2008, $723,000,000 for fiscal year 2009, and $841,000,000 for fiscal year

				2010.

									.

							(3)Conforming

			 amendmentsSection 640 of the Head Start Act (42 U.S.C. 9835) is

			 amended—

							(A)in subsection

			 (a)—

								(i)in

			 paragraph (1), by striking section 639 and inserting

			 section 639(a);

								(ii)in

			 paragraph (2)—

									(I)in the matter

			 preceding subparagraph (A), by inserting pursuant to section

			 639(a) after appropriated;

									(II)in subparagraph

			 (B), in the matter following clause (ii), by inserting pursuant to

			 section 639(a) after appropriated; and

									(III)in subparagraph

			 (C), by inserting pursuant to section 639(a) after

			 appropriated each place it appears; and

									(iii)in paragraph

			 (4), in the matter preceding subparagraph (A), by inserting pursuant to

			 section 639(a) after appropriated; and

								(B)in subsection

			 (g)(1), by inserting pursuant to section 639(a) after

			 appropriated each place it appears.

							CExpanding access

			 to quality, affordable child care

				121.Authorization

			 of appropriationsSection 658B

			 of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is

			 amended—

					(1)

						by striking is and inserting are;

			 and

					(2)by striking

			 subchapter and all that follows and inserting subchapter

			 $3,100,000,000 for fiscal year 2006, $4,100,000,000 for fiscal year 2007,

			 $5,100,000,000 for fiscal year 2008, $6,100,000,000 for fiscal year 2009, and

			 $7,100,000,000 for fiscal year 2010..

					DStrengthening the

			 quality of child care

				131.State plan

			 requirements relating to trainingSection 658E(c) of the Child Care and

			 Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is amended by adding

			 at the end the following:

					

						(6)Training in

				early learning and childhood developmentThe State plan shall

				describe any training requirements that are in effect within the State that are

				designed to enable child care providers to promote the social, emotional,

				physical, and cognitive development of children and that are applicable to

				child care providers that provide services for which assistance is made

				available under this subchapter in the State.

						.

				132.Strengthening

			 the quality of child care

					Section 658G of the Child Care

			 and Development Block Grant Act of 1990 (42 U.S.C. 9858e) is amended to read as

			 follows:

					

						658G.Activities to

				improve the quality of child care

							(a)In

				general

								(1)ReservationEach

				State that receives funds appropriated under section 639(a) for a fiscal year

				shall reserve and use not less than 6 percent of the funds for activities

				provided directly, or through grants or contracts with resource and referral

				organizations or other appropriate entities, that are designed to improve the

				quality of child care services.

								(2)ActivitiesThe

				funds reserved under paragraph (1) may only be used to—

									(A)develop and

				implement voluntary guidelines on pre-reading and language skills and

				activities, for child care programs in the State, that are aligned with State

				standards for kindergarten through grade 12 or the State's general goals for

				school preparedness;

									(B)support

				activities and provide technical assistance in child care settings to enhance

				early learning for young children, to promote literacy, and to foster school

				preparedness;

									(C)offer training,

				professional development, and educational opportunities for child care

				providers that relate to the use of developmentally appropriate and

				age-appropriate curricula, and early childhood teaching strategies, that are

				scientifically based and aligned with the social, emotional, physical, and

				cognitive development of children, including—

										(i)developing and

				operating distance learning child care training infrastructures;

										(ii)developing model

				technology-based training courses;

										(iii)offering

				training for caregivers in informal child care settings; and

										(iv)offering

				training for child care providers who care for infants and toddlers and

				children with special needs;

										(D)engage in

				programs designed to increase the retention and improve the competencies of

				child care providers, including wage incentive programs and initiatives that

				establish tiered payment rates for providers that meet or exceed child care

				services guidelines, as defined by the State;

									(E)evaluate and

				assess the quality and effectiveness of child care programs and services

				offered in the State to young children on improving overall school

				preparedness; and

									(F)carry out other

				activities determined by the State to improve the quality of child care

				services provided in the State and for which measurement of outcomes relating

				to improved child safety, child well-being, or school preparedness is

				possible.

									(b)CertificationFor

				each fiscal year beginning after September 30, 2005, the State shall annually

				submit to the Secretary a certification in which the State certifies and

				demonstrates that the State was in compliance with subsection (a) during the

				preceding fiscal year and describes how the State used funds made available to

				carry out this subchapter to comply with subsection (a) during that preceding

				fiscal year.

							.

				IIProviding safe,

			 reliable transportation for rural school children

			201.Findings and

			 purpose

				(a)FindingsCongress

			 finds that—

					(1)school

			 transportation issues have concerned parents, local educational agencies,

			 lawmakers, the National Highway Traffic Safety Administration, the National

			 Transportation Safety Board, and the Environmental Protection Agency for

			 years;

					(2)millions of

			 children face potential future health problems because of exposure to noxious

			 fumes emitted from older school buses;

					(3)the Environmental

			 Protection Agency established the Clean School Bus USA program to replace

			 129,000 of the oldest diesel buses that cannot be retrofitted in an effort to

			 help children and the environment by improving air quality;

					(4)unfortunately,

			 many rural local educational agencies are unable to participate in that program

			 because of the specialized fuels needed to sustain a clean bus fleet;

					(5)many rural local

			 educational agencies are operating outdated, unsafe school buses that are

			 failing inspections because of automotive flaws, resulting in the depletion of

			 the school bus fleets of the local educational agencies; and

					(6)many rural local

			 educational agencies are unable to afford to buy newer, safer buses.

					(b)PurposeThe

			 purpose of this title is to establish within the Department of Education a

			 Federal cost-sharing program to assist rural local educational agencies with

			 older, unsafe school bus fleets in purchasing newer, safer school buses.

				202.DefinitionsIn this title:

				(1)Rural local

			 educational agencyThe term rural local educational

			 agency means a local educational agency, as defined in section 9101 of

			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), with

			 respect to which—

					(A)each county in

			 which a school served by the local educational agency is located has a total

			 population density of fewer than 10 persons per square mile;

					(B)all schools

			 served by the local educational agency are designated with a school locale code

			 of 7 or 8, as determined by the Secretary; or

					(C)all schools

			 served by the local educational agency have been designated, by official action

			 taken by the legislature of the State in which the local educational agency is

			 located, as rural schools for purposes relating to the provision of educational

			 services to students in the State.

					(2)SecretaryThe term Secretary means the

			 Secretary of Education.

				(3)School

			 busThe term school bus means a vehicle the primary

			 purpose of which is to transport students to and from school or school

			 activities.

				203.Grant

			 program

				(a)In

			 generalFrom amounts appropriated under subsection (e) for a

			 fiscal year, the Secretary shall provide grants, on a competitive basis, to

			 rural local educational agencies to pay the Federal share of the cost of

			 purchasing new school buses.

				(b)Application

					(1)In

			 generalEach rural local educational agency that seeks to receive

			 a grant under this title shall submit to the Secretary for approval an

			 application at such time, in such manner, and accompanied by such information

			 (in addition to information required under paragraph (2)) as the Secretary may

			 require.

					(2)ContentsEach

			 application submitted under paragraph (1) shall include—

						(A)documentation

			 that, of the total number of school buses operated by the rural local

			 educational agency, not less than 50 percent of the school buses are in need of

			 repair or replacement;

						(B)documentation of

			 the number of miles that each school bus operated by the rural local

			 educational agency traveled in the most recent 9-month academic year;

						(C)documentation

			 that the rural local educational agency is operating with a reduced fleet of

			 school buses;

						(D)a certification

			 from the rural local educational agency that—

							(i)authorizes the

			 application of the rural local educational agency for a grant under this title;

			 and

							(ii)describes the

			 dedication of the rural local educational agency to school bus replacement

			 programs and school transportation needs (including the number of new school

			 buses needed by the rural local educational agency); and

							(E)an assurance that

			 the rural local educational agency will pay the non-Federal share of the cost

			 of the purchase of new school buses under this title from non-Federal

			 sources.

						(c)Priority

					In providing grants under this title, the Secretary shall give

			 priority to rural local educational agencies that, as determined by the

			 Secretary—

					(1)are transporting

			 students in a bus manufactured before 1977;

					(2)have a grossly

			 depleted fleet of school buses; or

					(3)serve a school

			 that is required, under section 1116(b)(9) of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6316(b)(9)), to provide transportation to

			 students to enable the students to transfer to another public school served by

			 the rural local educational agency.

					(d)Use of

			 FundsSchool buses purchased with grant funds awarded under

			 subsection (a) shall be in compliance with proposed air quality regulations and

			 standards of the Environmental Protection Agency for 2006.

				(e)Payments;

			 Federal share

					(1)PaymentsThe

			 Secretary shall pay to each rural local educational agency having an

			 application approved under this section the Federal share described in

			 paragraph (2) of the cost of purchasing such number of new school buses as is

			 specified in the approved application.

					(2)Federal

			 shareThe Federal share of the cost of purchasing a new school

			 bus under this title shall be 75 percent.

					204.Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this title $50,000,000 for fiscal

			 year 2006 and such sums as may be necessary for each of fiscal years 2007

			 through 2010.

			IIISense of the

			 Senate regarding fully funding the Individuals with Disabilities Education Act

			 by 2011

			301.Findings

				(a)FindingsThe

			 Senate finds the following:

					(1)Disability is a

			 natural part of the human experience and in no way diminishes the right of

			 individuals to participate in or contribute to society. Improving educational

			 results for children with disabilities is an essential element of our national

			 policy of ensuring equality of opportunity, full participation, independent

			 living, and economic self-sufficiency for individuals with disabilities.

					(2)Before the date

			 of enactment of the Education for All Handicapped Children Act of 1975 (Public

			 Law 94–142), the predecessor to the Individuals with Disabilities Education Act

			 (20 U.S.C. 1400 et seq.), the educational needs of millions of children with

			 disabilities were not being fully met because—

						(A)the children did

			 not receive appropriate educational services;

						(B)the children were

			 excluded entirely from the public school system and from being educated with

			 their peers;

						(C)undiagnosed

			 disabilities prevented the children from having a successful educational

			 experience; or

						(D)a lack of

			 adequate resources within the public school system forced such families to find

			 services outside the public school system.

						(3)The Individuals

			 with Disabilities Education Act has been successful in ensuring children with

			 disabilities and the families of such children access to a free appropriate

			 public education and in improving educational results for children with

			 disabilities.

					(4)The

			 implementation of the Individuals with Disabilities Education Act has been

			 impeded by the Federal Government’s failure to honor the commitment it made 30

			 years ago to provide States with 40 percent of the excess costs of special

			 education.

					(5)While States,

			 local educational agencies, and educational service agencies are primarily

			 responsible for providing an education for all children with disabilities, it

			 is in the national interest that the Federal Government have a supporting role

			 in assisting State and local efforts to educate children with disabilities in

			 order to improve results for such children and to ensure equal protection of

			 the law.

					(6)Congress passed

			 authorizing language to fully fund the Individuals with Disabilities Education

			 Act and should appropriate such sums as authorized.

					(7)A more equitable

			 allocation of resources is essential for the Federal Government to meet its

			 responsibility to provide an equal educational opportunity for all

			 individuals.

					302.Sense of the

			 Senate regarding authorization of appropriations

				It is the sense

			 of the Senate that for the purpose of carrying out the Federal Government's

			 commitment to children, parents, and the States, there should be authorized to

			 be appropriated—

					(1)$14,648,647,143

			 or the maximum amount available for awarding grants under section 611(a)(2) of

			 the Individuals with Disabilities Education Act, whichever is lower, for fiscal

			 year 2006, and there should be appropriated $4,058,901,319 for fiscal year

			 2006, which should become available for obligation on July 1, 2006, and should

			 remain available through September 30, 2007, except that if the maximum amount

			 available for awarding grants under section 611(a)(2) of such Act is less than

			 $14,648,647,143, then the amount should be reduced by the difference between

			 $14,648,647,143 and the maximum amount available for awarding grants under

			 section 611(a)(2) of such Act;

					(2)$16,938,917,714

			 or the maximum amount available for awarding grants under section 611(a)(2) of

			 the Individuals with Disabilities Education Act, whichever is lower, for fiscal

			 year 2007, and there should be appropriated $6,349,171,890 for fiscal year

			 2007, which should become available for obligation on July 1, 2007, and should

			 remain available through September 30, 2008, except that if the maximum amount

			 available for awarding grants under section 611(a)(2) of such Act is less than

			 $16,938,917,714, then the amount should be reduced by the difference between

			 $16,938,917,714 and the maximum amount available for awarding grants under

			 section 611(a)(2) of such Act;

					(3)$19,229,188,286

			 or the maximum amount available for awarding grants under section 611(a)(2) of

			 the Individuals with Disabilities Education Act, whichever is lower, for fiscal

			 year 2008, and there should be appropriated $8,639,442,462 for fiscal year

			 2008, which should become available for obligation on July 1, 2008, and should

			 remain available through September 30, 2009, except that if the maximum amount

			 available for awarding grants under section 611(a)(2) of such Act is less than

			 $19,229,188,286, then the amount should be reduced by the difference between

			 $19,229,188,286 and the maximum amount available for awarding grants under

			 section 611(a)(2) of such Act;

					(4)$21,519,458,857

			 or the maximum amount available for awarding grants under section 611(a)(2) of

			 the Individuals with Disabilities Education Act, whichever is lower, for fiscal

			 year 2009, and there should be appropriated $10,929,713,033 for fiscal year

			 2009, which should become available for obligation on July 1, 2009, and should

			 remain available through September 30, 2010, except that if the maximum amount

			 available for awarding grants under section 611(a)(2) of such Act is less than

			 $21,519,458,857, then the amount should be reduced by the difference between

			 $21,519,458,857 and the maximum amount available for awarding grants under

			 section 611(a)(2) of such Act;

					(5)$23,809,729,429

			 or the maximum amount available for awarding grants under section 611(a)(2) of

			 the Individuals with Disabilities Education Act, whichever is lower, for fiscal

			 year 2010, and there should be appropriated $13,219,983,605 for fiscal year

			 2010, which should become available for obligation on July 1, 2010, and should

			 remain available through September 30, 2011, except that if the maximum amount

			 available for awarding grants under section 611(a)(2) of such Act is less than

			 $23,809,729,429, then the amount should be reduced by the difference between

			 $23,809,729,429 and the maximum amount available for awarding grants under

			 section 611(a)(2) of such Act;

					(6)$26,100,000,000

			 or the maximum amount available for awarding grants under section 611(a)(2) of

			 the Individuals with Disabilities Education Act, whichever is lower, for fiscal

			 year 2011, and there should be appropriated $15,510,254,176 for fiscal year

			 2011, which should become available for obligation on July 1, 2011, and should

			 remain available through September 30, 2012, except that if the maximum amount

			 available for awarding grants under section 611(a)(2) of such Act is less than

			 $26,100,000,000, then the amount should be reduced by the difference between

			 $26,100,000,000 and the maximum amount available for awarding grants under

			 section 611(a)(2) of such Act; and

					(7)the maximum

			 amount available for awarding grants under section 611(a)(2) of the Individuals

			 with Disabilities Education Act for fiscal year 2012 and each succeeding fiscal

			 year, and there should be appropriated for each such year an amount equal to

			 the maximum amount available for awarding grants under section 611(a)(2) of

			 such Act for the fiscal year for which the determination is made minus

			 $10,589,745,824, which should become available for obligation on July 1 of the

			 fiscal year for which the determination is made and should remain available

			 through September 30 of the succeeding fiscal year.

					IVImprovement of

			 elementary and secondary education

			APublic school

			 choice, supplemental educational services, and teacher quality

				

					401.

					Public school choice capacity

					

						(a)

						School capacity

						Section 1116(b)(1)(E) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(b)(1)(E)) is

			 amended—

						

							(1)

							in clause (i), by striking In the case and

			 inserting Subject to clauses (ii) and (iii), in the case;

						

							(2)

							by redesignating clause (ii) as clause (iii);

						

							(3)

							by inserting after clause (i) the following:

							

								

									(ii)

									School capacity

									The obligation of a local educational agency to provide the

				option to transfer to students under clause (i) is subject to all applicable

				State and local health and safety code requirements regarding facility

				capacity.

								;

				and

						

							(4)

							in clause (iii) (as redesignated by paragraph (2)), by inserting

			 and subject to clause (ii), after public

			 school,.

						

						(b)

						Grants for school construction and renovation

						(1)In

			 generalSubpart 1 of part A of title I of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 6311 et seq.) is amended by adding at the end the

			 following:

							

								

									1120C.

									Grants for school construction and renovation

									

										(a)

										Program authorized

										From funds appropriated under subsection (g), the Secretary is

				authorized to award grants to local educational agencies experiencing

				overcrowding in the schools served by the local educational agencies, for the

				construction and renovation of safe, healthy, high-performance school

				buildings.

									

										(b)

										Application

										Each local educational agency desiring a grant under this

				section shall submit an application to the Secretary at such time, in such

				manner, and accompanied by such additional information as the Secretary may

				require.

									

										(c)

										Priority

										In awarding grants under this section, the Secretary shall give

				priority to local educational agencies—

										

											(1)

											who have documented difficulties in meeting the public school

				choice requirements of paragraph (1)(E), (5)(A), (7)(C)(i), or (8)(A)(i) of

				section 1116(b), or section 1116(c)(10)(C)(vii); and

										

											(2)

											with the highest number of schools at or above capacity.

										

										(d)

										Award basis

										From funds remaining after awarding grants under subsection

				(c), the Secretary shall award grants to local educational agencies that are

				experiencing overcrowding in the schools served by the local educational

				agencies.

									

										(e)

										Prevailing wages

										Any laborer or mechanic employed by any contractor or

				subcontractor in the performance of work on any construction funded by a grant

				awarded under this section will be paid wages at rates not less than those

				prevailing on similar construction in the locality as determined by the

				Secretary of Labor under subchapter IV of chapter 31 of title 40, United States

				Code (commonly referred to as the Davis-Bacon

				Act).

									

										(f)

										Definitions

										In this section:

										

											(1)

											At or above capacity

											The term at or above capacity, in reference to a

				school, means a school in which 1 additional student would increase the average

				class size of the school above the average class size of all schools in the

				State in which the school is located.

										

											(2)

											Healthy, high-performance school building

											The term healthy, high-performance school building

				has the meaning given such term in section 5586.

										

										(g)

										Authorization of appropriations

										There are authorized to be appropriated to carry out this

				section $250,000,000 for fiscal year 2006, and such sums as may be necessary

				for each of the 2 succeeding fiscal years.

									.

						(2)Table of

			 contentsThe table of contents of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C.6301 note) is amended by inserting after the

			 item relating to section 1120B the following:

							

								

									Sec. 1120C. Grants for school construction

				and

				renovation.

								

								.

						

					402.

					Supplemental educational services

					Section 1116(e) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(e)) is

			 amended—

					

						(1)

						in paragraph (4)—

						

							(A)

							in subparagraph (B), by striking the semicolon and

			 inserting

							

								, including criteria

			 that—

									(i)

									ensure that personnel delivering supplemental educational

				services to students have adequate qualifications; and

								

									(ii)

									may, at the State’s discretion, ensure that personnel

				delivering supplemental educational services to students are teachers that are

				highly qualified, as such term is defined in section 9101;

								;

						

							(B)

							in subparagraph (D), by striking and after the

			 semicolon;

						

							(C)

							in subparagraph (E), by striking the period and inserting

			 ; and; and

						

							(D)

							by adding at the end the following:

							

								

									(F)

									ensure that the list of approved providers of supplemental

				educational services described in subparagraph (C) includes a choice of

				providers that have sufficient capacity to provide effective services for

				children who are limited English proficient and children with

				disabilities.

								;

						

						(2)

						in paragraph (5)(C)—

						

							(A)

							by striking applicable; and

						

							(B)

							by inserting before the period , and acknowledge in

			 writing that, as an approved provider in the relevant State educational agency

			 program of providing supplemental educational services, the provider is deemed

			 to be a recipient of Federal financial assistance;

						

						(3)

						by redesignating paragraphs (6), (7), (8), (9), (10), (11), and

			 (12) as paragraphs (7), (8), (9), (10), (11), (12), and (13),

			 respectively;

					

						(4)

						by inserting after paragraph (5) the following:

						

							

								(6)

								Rule of construction

								Nothing in this section shall be construed to prohibit a local

				educational agency from being considered by a State educational agency as a

				potential provider of supplemental educational services under this subsection,

				if such local educational agency meets the criteria adopted by the State

				educational agency in accordance with paragraph (5).

							;

					

						(5)

						in paragraph (13) (as redesignated by paragraph (3))—

						

							(A)

							in subparagraph (B)—

							

								(i)

								in clause (ii), by striking and after the

			 semicolon;

							

								(ii)

								in clause (iii), by striking and after the

			 semicolon; and

							

								(iii)

								by adding at the end the following:

								

									

										(iv)

										may employ teachers who are highly qualified, as such term is

				defined in section 9101; and

									

										(v)

										pursuant to its inclusion on the relevant State educational

				agency’s list described in paragraph (4)(C), is deemed to be a recipient of

				Federal financial assistance; and

									;

				and

							

							(B)

							in subparagraph (C)—

							

								(i)

								in the matter preceding clause (i), by striking

			 are;

							

								(ii)

								in clause (i)—

								

									(I)

									by inserting are before in

			 addition; and

								

									(II)

									by striking and after the semicolon;

								

								(iii)

								in clause (ii), by striking the period and inserting ;

			 and; and

							

								(iv)

								by adding at the end the following:

								

									

										(iii)

										if provided by providers that are included on the relevant

				State educational agency’s list described in paragraph (4)(C), shall be deemed

				to be programs or activities of the relevant State educational agency.

									; and

							

						(6)

						by adding at the end the following:

						

							

								(14)

								Civil rights

								In providing supplemental educational services under this

				subsection, no State educational agency or local educational agency may,

				directly or through contractual, licensing, or other arrangements with a

				provider of supplemental educational services, engage in any form of

				discrimination prohibited by—

								

									(A)

									title VI of the Civil Rights

				Act of 1964;

								

									(B)

									title IX of the Education Amendments of 1972;

								

									(C)

									section 504 of the Rehabilitation

				Act of 1973;

								

									(D)

									titles II and III of the Americans with Disabilities

				Act;

								

									(E)

									the Age Discrimination Act of

				1975;

								

									(F)

									regulations promulgated under the authority of the laws listed

				in subparagraphs (A) through (E); or

								

									(G)

									other Federal civil rights laws.

								.

					

					403.

					Qualifications for teachers and paraprofessionals

					

						(a)

						High objective uniform State standard of evaluation

						Section

			 1119 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6319) is amended—

						

							(1)

							in subsection (a)(2)—

							

								(A)

								by redesignating subparagraphs (A) through (C) as clauses (i)

			 through (iii), respectively, and indenting as appropriate;

							

								(B)

								by striking (2) State

			 plan.—As part and inserting the following:

								

									

										(2)

										State plan

										

											(A)

											In general

											As part

										;

				and

							

								(C)

								by adding at the end the following:

								

									

										(B)

										Availability of State standards

										Each State educational agency shall make available to teachers

				in the State the high objective uniform State standard of evaluation, as

				described in section 9101(23)(C)(ii), for the purpose of meeting the teacher

				qualification requirements established under this section.

									;

							

							(2)

							by redesignating subsections (e), (f), (g), (h), (i), (j), (k),

			 and (l) as subsections (f), (g), (h), (i), (j), (k), (l), and (m),

			 respectively;

						

							(3)

							by inserting after subsection (d) the following:

							

								

									(e)

									State responsibilities

									Each State educational agency shall ensure that local

				educational agencies in the State make available all options described in

				subparagraphs (A) through (C) of subsection (c)(1) to each new or existing

				paraprofessional for the purpose of demonstrating the qualifications of the

				paraprofessional, consistent with the requirements of this section.

								; and

						

							(4)

							in subsection (l) (as redesignated by paragraph (2)), by striking

			 subsection (l) and inserting subsection

			 (m).

						

						(b)

						Definition of highly qualified teachers

						Section 9101(23)(B)(ii) is amended—

						

							(1)

							in subclause (I), by striking or after the

			 semicolon;

						

							(2)

							in subclause (II), by striking and after the

			 semicolon; and

						

							(3)

							by adding at the end the following:

							

								

									(III)

									in the case of a middle school teacher, passing a

				State-approved middle school generalist exam when the teacher receives a

				license to teach middle school in the State;

								

									(IV)

									obtaining a State middle school or secondary school social

				studies certificate that qualifies the teacher to teach history, geography,

				economics, civics, and government in middle schools or in secondary schools,

				respectively, in the State; or

								

									(V)

									obtaining a State middle school or secondary school science

				certificate that qualifies the teacher to teach earth science, biology,

				chemistry, and physics in middle schools or secondary schools, respectively, in

				the State; and

								.

						(c)Ensuring highly

			 qualified teachers

						(1)RequirementThe

			 Secretary of Education shall improve coordination among the teacher quality

			 programs authorized under the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act (20

			 U.S.C. 1400 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et

			 seq.), and the Carl D. Perkins Vocational and Technical Education Act of 1998

			 (20 U.S.C. 2301 et seq.), to provide a unified effort in strengthening the

			 American teaching workforce and ensuring highly qualified teachers.

						(2)ReportNot

			 later than 6 months after the date of enactment of this Act, the Secretary of

			 Education shall submit a report to the relevant committees of Congress, that

			 shall be made available on the website of the Department of Education, on

			 efforts to coordinate programs pursuant to paragraph (1).

						BAdequate yearly

			 progress determinations

				

					421.

					Review of adequate yearly progress determinations for schools

			 for the 2002–2003 school year

					

						(a)

						In general

						The Secretary shall require each local educational agency to

			 provide each school served by the agency with an opportunity to request a

			 review of a determination by the agency that the school did not make adequate

			 yearly progress for the 2002–2003 school year.

					

						(b)

						Final determination

						Not later than 30 days after receipt of a request by a school for

			 a review under this section, a local educational agency shall issue and make

			 publicly available a final determination on whether the school made adequate

			 yearly progress for the 2002–2003 school year.

					

						(c)

						Evidence

						In conducting a review under this section, a local educational

			 agency shall—

						

							(1)

							allow the principal of the school involved to submit evidence on

			 whether the school made adequate yearly progress for the 2002–2003 school year;

			 and

						

							(2)

							consider that evidence before making a final determination under

			 subsection (b).

						

						(d)

						Standard of review

						In conducting a review under this section, a local educational

			 agency shall revise, consistent with the applicable State plan under

			 section

			 1111 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311), the local

			 educational agency’s original determination that a school did not make adequate

			 yearly progress for the 2002–2003 school year if the agency finds that the

			 school made such progress, taking into consideration—

						

							(1)

							the amendments made to part 200 of title 34, Code of Federal

			 Regulations (68 Fed. Reg. 68698) (relating to accountability for the academic

			 achievement of students with the most significant cognitive disabilities);

			 or

						

							(2)

							any regulation or guidance that, subsequent to the date of such

			 original determination, was issued by the Secretary relating to—

							

								(A)

								the assessment of limited English proficient children;

							

								(B)

								the inclusion of limited English proficient children as part of

			 the subgroup described in

			 section

			 1111(b)(2)(C)(v)(II)(dd) of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C.

			 6311(b)(2)(C)(v)(II)(dd)) after such children have obtained

			 English proficiency; or

							

								(C)

								any requirement under

			 section

			 1111(b)(2)(I)(ii) of the Elementary and Secondary Education Act of 1965

			 (20

			 U.S.C. 6311(b)(2)(I)(ii)).

							

						(e)

						Effect of revised determination

						

							(1)

							In general

							If pursuant to a review under this section a local educational

			 agency determines that a school made adequate yearly progress for the 2002–2003

			 school year, upon such determination—

							

								(A)

								any action by the Secretary, the State educational agency, or the

			 local educational agency that was taken because of a prior determination that

			 the school did not make such progress shall be terminated; and

							

								(B)

								any obligations or actions required of the local educational

			 agency or the school because of the prior determination shall cease to be

			 required.

							

							(2)

							Exceptions

							Notwithstanding paragraph (1), a determination under this section

			 shall not affect any obligation or action required of a local educational

			 agency or school under the following:

							

								(A)

								Section 1116(b)(13) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(b)(13))

			 (requiring a local educational agency to continue to permit a child who

			 transferred to another school under such section to remain in that school until

			 completion of the highest grade in the school).

							

								(B)

								Section 1116(e)(9) of the

			 Elementary and Secondary Education Act of

			 1965 (as redesignated by section 402(3)) (20 U.S.C.

			 6316(e)(9)) (requiring a local educational agency to continue

			 to provide supplemental educational services under such section until the end

			 of the school year).

							

							(3)

							Subsequent determinations

							In determining whether a school is subject to school improvement,

			 corrective action, or restructuring as a result of not making adequate yearly

			 progress, the Secretary, a State educational agency, or a local educational

			 agency may not take into account a determination that the school did not make

			 adequate yearly progress for the 2002–2003 school year if such determination

			 was revised under this section and the school received a final determination of

			 having made adequate yearly progress for the 2002–2003 school year.

						

						(f)

						Notification

						The Secretary—

						

							(1)

							shall require each State educational agency to notify each school

			 served by the agency of the school’s ability to request a review under this

			 section; and

						

							(2)

							not later than 30 days after the date of the enactment of this

			 section, shall notify the public by means of the Department of Education’s

			 website of the review process established under this section.

						

					422.

					Review of adequate yearly progress determinations for local

			 educational agencies for the 2002–2003 school year

					

						(a)

						In general

						The Secretary shall require each State educational agency to

			 provide each local educational agency in the State with an opportunity to

			 request a review of a determination by the State educational agency that the

			 local educational agency did not make adequate yearly progress for the

			 2002–2003 school year.

					

						(b)

						Application of certain provisions

						Except as inconsistent with, or inapplicable to, this section,

			 the provisions of section 421 shall apply to review by a State educational

			 agency of a determination described in subsection (a) in the same manner and to

			 the same extent as such provisions apply to review by a local educational

			 agency of a determination described in section 421(a).

					

					423.

					Definitions

					In this subtitle:

					

						(1)

						The term adequate yearly progress has the meaning

			 given to that term in

			 section

			 1111(b)(2)(C) of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C.

			 6311(b)(2)(C)).

					

						(2)

						The term local educational agency means a local

			 educational agency (as that term is defined in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801)) receiving funds

			 under part A of title I of such Act (20 U.S.C. 6311 et seq.).

					

						(3)

						The term Secretary means the Secretary of

			 Education.

					

						(4)

						The term school means an elementary school or a

			 secondary school (as those terms are defined in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801)) served under part

			 A of title I of such Act (20 U.S.C. 6311 et seq.).

					

						(5)

						The term State educational agency means a State

			 educational agency (as that term is defined in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801)) receiving funds

			 under part A of title I of such Act (20 U.S.C. 6311 et seq.).

					CTechnical

			 assistance

				

					451.

					Technical assistance

					(a)In

			 generalPart F of title IX of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C.

			 7941) is amended—

						

							(1)

							in the part heading, by inserting AND TECHNICAL ASSISTANCE after

			 EVALUATIONS;

			 and

						

							(2)

							by adding at the end the following:

							

								9602.Technical

				assistanceThe Secretary shall

				ensure that the technical assistance provided by, and the research developed

				and disseminated through, the Institute of Education Sciences and other offices

				or agencies of the Department provide educators and parents with the needed

				information and support for identifying and using educational strategies,

				programs, and practices, including strategies, programs, and practices

				available through the clearinghouses supported under the Education Sciences

				Reform Act of 2002 (20 U.S.C. 9501 et seq.) and other

				federally supported clearinghouses, that have been successful in improving

				educational opportunities and achievement for all students.

								.

						(b)Table of

			 contentsThe table of contents of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6301 note) is amended by inserting after the

			 item relating to section 9601 the following:

						

							

								Sec. 9602. Technical

				assistance.

							

							.

					VImproving

			 assessment and accountability

			501.Grants for

			 increasing data capacity for purposes of assessment and accountability

				(a)Program

			 authorizedFrom funds appropriated for a fiscal year, the

			 Secretary may award grants, on a competitive basis, to State educational

			 agencies—

					(1)to enable the

			 State educational agencies to develop or increase the capacity of data systems

			 for assessment and accountability purposes, including the collection of

			 graduation rates; and

					(2)to award

			 subgrants to increase the capacity of local educational agencies to upgrade,

			 create, or manage longitudinal data systems for the purpose of measuring

			 student academic progress and achievement.

					(b)State

			 applicationEach State educational agency desiring a grant under

			 this section shall submit an application to the Secretary at such time, in such

			 manner, and containing such information as the Secretary may require.

				(c)State use of

			 fundsEach State educational agency that receives a grant under

			 this section shall use—

					(1)not more than 20

			 percent of the grant funds for the purpose of—

						(A)increasing the

			 capacity of, or creating, State databases to collect, disaggregate, and report

			 information related to student achievement, enrollment, and graduation rates

			 for assessment and accountability purposes; and

						(B)reporting, on an

			 annual basis, for the elementary schools and secondary schools within the

			 State, on—

							(i)the

			 enrollment data from the beginning of the academic year;

							(ii)the enrollment

			 data from the end of the academic year; and

							(iii)the twelfth

			 grade graduation rates; and

							(2)not less than 80

			 percent of the grant funds to award subgrants to local educational agencies

			 within the State to enable the local educational agencies to carry out the

			 authorized activities described in subsection (e).

					(d)Local

			 applicationEach local educational agency desiring a subgrant

			 under this section shall submit an application to the State educational agency

			 at such time, in such manner, and containing such information as the State

			 educational agency may require. Each such application shall include, at a

			 minimum, a demonstration of the local educational agency's ability to put a

			 longitudinal data system in place.

				(e)Local

			 authorized activitiesEach local educational agency that receives

			 a subgrant under this section shall use the subgrant funds to increase the

			 capacity of the local educational agency to upgrade or manage longitudinal data

			 systems consistent with the uses in subsection (c)(1), by—

					(1)purchasing

			 database software or hardware;

					(2)hiring additional

			 staff for the purpose of managing such data;

					(3)providing

			 professional development or additional training for such staff; and

					(4)providing

			 professional development or training for principals and teachers on how to

			 effectively use such data to implement instructional strategies to improve

			 student achievement and graduation rates.

					(f)DefinitionsIn

			 this section:

					(1)Graduation

			 rateThe term graduation rate means the percentage

			 that—

						(A)the total number

			 of students who—

							(i)graduate from a

			 secondary school with a regular diploma (which shall not include the recognized

			 equivalent of a secondary school diploma or an alternative degree) in an

			 academic year; and

							(ii)graduated on

			 time by progressing 1 grade per academic year; represents of

							(B)the total number

			 of students who entered the secondary school in the entry level academic year

			 applicable to the graduating students.

						(2)SecretaryThe

			 term Secretary means the Secretary of Education.

					(3)State

			 educational agency and local educational agencyThe terms State educational

			 agency and local educational agency have the meanings given

			 such terms in section 9101 of the Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 7801).

					(g)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $100,000,000 for fiscal year 2006, and such sums as may

			 be necessary for each of the 2 succeeding fiscal years.

				502.Grants for

			 assessment of children with disabilities and children who are limited English

			 proficient

				(a)Grants for

			 assessment of children with disabilities and children who are limited English

			 proficientPart E of title I of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6491 et seq.) is amended by adding at the end

			 the following:

					

						1505.Grants for

				assessment of children with disabilities and children who are limited English

				proficient

							(a)Grants

				authorizedFrom amounts authorized to be appropriated under

				subsection (e) for a fiscal year, the Secretary shall award grants, on a

				competitive basis, to State educational agencies, or to consortia of State

				educational agencies, to enable the State educational agencies or consortia to

				collaborate with institutions of higher education, research institutions, or

				other organizations—

								(1)to design and

				improve State academic assessments for students who are limited English

				proficient and students with disabilities; and

								(2)to ensure the

				most accurate, valid, and reliable means to assess academic content standards

				and student academic achievement standards for students who are limited English

				proficient and students with disabilities.

								(b)Authorized

				activitiesA State educational agency or consortium that receives

				a grant under this section shall use the grant funds to carry out 1 or more of

				the following activities:

								(1)Developing

				alternate assessments for students with disabilities, consistent with section

				1111 and the amendments made on December 9, 2003, to part 200 of title 34, Code

				of Federal Regulations (68 Fed. Reg. 68698) (relating to accountability for the

				academic achievement of students with the most significant cognitive

				disabilities), including—

									(A)the alignment of

				such assessments, as appropriate and consistent with such amendments,

				with—

										(i)State student

				academic achievement standards and State academic content standards for all

				students; or

										(ii)alternate State

				student academic achievement standards that reflect the intended instructional

				construct for students with disabilities;

										(B)activities to

				ensure that such assessments do not reflect the disabilities, or associated

				characteristics, of the students that are extraneous to the intent of the

				measurement;

									(C)the development

				of an implementation plan for pilot tests for such assessments, in order to

				determine the level of appropriateness and feasibility of full-scale

				administration; and

									(D)activities that

				provide for the retention of all feasible standardized features in the

				alternate assessments.

									(2)Developing

				alternate assessments that meet the requirements of section 1111 for students

				who are limited English proficient, including—

									(A)the alignment of

				such assessments with State student academic achievement standards and State

				academic content standards for all students;

									(B)the development

				of parallel native language assessments or linguistically modified assessments

				for limited English proficient students that meet the requirements of section

				1111(b)(3)(C)(ix)(III);

									(C)the development

				of an implementation plan for pilot tests for such assessments, in order to

				determine the level of appropriateness and feasibility of full-scale

				administration; and

									(D)activities that

				provide for the retention of all feasible standardized features in the

				alternate assessments.

									(3)Developing,

				modifying, or revising State policies and criteria for appropriate

				accommodations to ensure the full participation of students who are limited

				English proficient and students with disabilities in State academic

				assessments, including—

									(A)developing a plan

				to ensure that assessments provided with accommodations are fully included and

				integrated into the accountability system, for the purpose of making the

				determinations of adequate yearly progress required under section 1116;

									(B)ensuring the

				validity, reliability, and appropriateness of such accommodations, such

				as—

										(i)a

				modification to the presentation or format of the assessment;

										(ii)the use of

				assistive devices;

										(iii)an extension of

				the time allowed for testing;

										(iv)an alteration of

				the test setting or procedures;

										(v)the

				administration of portions of the test in a method appropriate for the level of

				language proficiency of the test taker;

										(vi)the use of a

				glossary or dictionary; and

										(vii)the use of a

				linguistically modified assessment;

										(C)ensuring that

				State policies and criteria for appropriate accommodations take into account

				the form or program of instruction provided to students, including the level of

				difficulty, reliability, cultural difference, and content equivalence of such

				form or program;

									(D)ensuring that

				such policies are consistent with the standards prepared by the Joint Committee

				on Standards for Educational and Psychological Testing of the American

				Educational Research Association, the American Psychological Association, and

				the National Council on Measurement in Education; and

									(E)developing a plan

				for providing training on the use of accommodations to school instructional

				staff, families, students, and other appropriate parties.

									(4)Developing

				universally designed assessments that can be accessible to all students,

				including—

									(A)examining test

				item or test performance for students with disabilities and students who are

				limited English proficient, to determine the extent to which the test item or

				test is universally designed;

									(B)using think aloud

				and cognitive laboratory procedures, as well as item statistics, to identify

				test items that may pose particular problems for students with disabilities or

				students who are limited English proficient;

									(C)developing and

				implementing a plan to ensure that developers and reviewers of test items are

				trained in the principles of universal design; and

									(D)developing

				computer-based applications of universal design principles.

									(c)ApplicationEach

				State educational agency, or consortium of State educational agencies, desiring

				to apply for a grant under this section shall submit an application to the

				Secretary at such time, in such manner, and containing such information as the

				Secretary may require, including—

								(1)information

				regarding the institutions of higher education, research institutions, or other

				organizations that are collaborating with the State educational agency or

				consortium, in accordance with subsection (a);

								(2)in the case of a

				consortium of State educational agencies, the designation of 1 State

				educational agency as the fiscal agent for the receipt of grant funds;

								(3)a description of

				the process and criteria by which the State educational agency will identify

				students that are unable to participate in general State content assessments

				and are eligible to take alternate assessments, consistent with the amendments

				made to part 200 of title 34, Code of Federal Regulations (68 Fed. Reg.

				68698);

								(4)in the case of a

				State educational agency or consortium carrying out the activity described in

				subsection (b)(1)(A), a description of how the State educational agency plans

				to fulfill the requirement of subsection (b)(1)(A);

								(5)in the case of a

				State educational agency or consortium carrying out the activities described in

				paragraphs (1), (2), and (4) of subsection (b), information regarding the

				proposed techniques for the development of alternate assessments, including a

				description of the technical adequacy of, technical aspects of, and scoring for

				such assessments;

								(6)a plan for

				providing training for school instructional staff, families, students, and

				other appropriate parties on the use of alternate assessments; and

								(7)information on

				how the scores of students participating in alternate assessments will be

				reported to the public and to parents.

								(d)Evaluation and

				reporting requirementsEach State educational agency receiving a

				grant under this section shall submit an annual report to the Secretary

				describing the activities carried out under the grant and the result of such

				activities, including—

								(1)details on the

				effectiveness of the activities supported under this section in helping

				students with disabilities, or students who are limited English proficient,

				better participate in State assessment programs; and

								(2)information on

				the change in achievement, if any, of students with disabilities and students

				who are limited English proficient, as a result of a more accurate assessment

				of such students.

								(e)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $50,000,000 for fiscal year 2006, and such sums as may

				be necessary for each of the 2 succeeding fiscal years.

							.

				(b)Table of

			 contentsThe table of contents of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6301 note) is amended by inserting after the

			 item relating to section 1504 the following:

					

						

							Sec. 1505. Grants for assessment of children with disabilities

				and children who are limited English

				proficient.

						

						.

				503.Reports on

			 student enrollment and graduation rates

				(a)Student

			 enrollment and graduation ratesPart E of title I of the

			 Elementary and Secondary Education Act of 1965 (as amended by section 502) (20

			 U.S.C. 6491 et seq.) is amended by adding at the end the following:

					

						1506.Reports on

				student enrollment and graduation rates

							(a)In

				generalThe Secretary shall collect from each State educational

				agency, local educational agency, and school, on an annual basis, the following

				data:

								(1)The number of

				students enrolled in each of grades 7 through 12 at the beginning of the most

				recent school year.

								(2)The number of

				students enrolled in each of grades 7 through 12 at the end of the most recent

				school year.

								(3)The graduation

				rate for the most recent school year.

								(4)The data

				described in paragraphs (1) through (3), disaggregated by the groups of

				students described in section 1111(b)(2)(C)(v)(II).

								(b)Annual

				reportThe Secretary shall report the information collected under

				subsection (a) on an annual basis.

							.

				(b)Table of

			 contentsThe table of contents of the Elementary and Secondary

			 Education Act of 1965 (as amended by section 502(b)) (20 U.S.C. 6301 note) is

			 amended by inserting after the item relating to section 1505 the

			 following:

					

						

							Sec. 1506. Reports on student enrollment and graduation

				rates.

						

						.

				504.Civil

			 rightsSection 9534 of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7914) is

			 amended—

				(1)by redesignating

			 subsections (a) and (b) as subsections (b) and (c), respectively; and

				(2)by inserting

			 before subsection (b) (as redesignated by paragraph (1)) the following:

					

						(a)Prohibition of

				discriminationDiscrimination on the basis of race, color,

				religion, sex (except as otherwise permitted under title IX of the Education

				Amendments of 1972), national origin, or disability in any program funded under

				this Act is prohibited.

						.

				VISense of the

			 Senate regarding funding for elementary and secondary education

			601.Sense of the

			 Senate

				(a)FindingsThe

			 Senate finds the following:

					(1)Congress enacted,

			 with bipartisan support, and the President signed into law the No Child Left

			 Behind Act of 2001 (Public Law 107–210; 115 Stat. 1425), that reauthorized the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). The

			 new law required States to set high standards for learning and required schools

			 to implement reforms to help improve student achievement. In return, Congress

			 and the President pledged to make sure schools would have resources to carry

			 out the reforms as called for in the new law.

					(2)$22,750,000,000

			 is needed to fund part A of title I of the Elementary and Secondary Education

			 Act of 1965 (20 U.S.C. 6311 et seq.) in fiscal year 2006, as promised pursuant

			 to the No Child Left Behind Act of 2001 (Public Law 107–210; 115 Stat.

			 1425).

					(3)$25,000,000,000

			 is needed to fund part A of title I of the Elementary and Secondary Education

			 Act of 1965 (20 U.S.C. 6311 et seq.) in fiscal year 2007, as promised pursuant

			 to the No Child Left Behind Act of 2001 (Public Law 107–210; 115 Stat.

			 1425).

					(b)Sense of the

			 SenateIt is the sense of the Senate that—

					(1)it is in the best

			 interest of the Nation that all students have access to a high-quality

			 elementary and secondary education; and

					(2)part A of title I

			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.)

			 should be funded as promised pursuant to the No Child Left Behind Act of 2001

			 (Public Law 107–210; 115 Stat. 1425).

					VIIProviding a

			 roadmap for first generation college for students

			701.Expansion of

			 TRIO and GEARUPThe Higher

			 Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—

				(1)in section

			 402A(f), by striking $700,000,000 for fiscal year 1999 and

			 inserting $1,000,000,000 for fiscal year 2006; and

				(2)by striking

			 section 404H and inserting the following:

					

						404H.Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this chapter $400,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 4 succeeding fiscal

				years.

						.

				VIIICollege

			 tuition relief for students and their families through Pell Grants

			801.Pell Grants

			 tax tables hold harmless

				Notwithstanding

			 any other provision of law, the annual updates to the allowance for State and

			 other taxes in the tables used in the Federal Need Analysis Methodology to

			 determine a student's expected family contribution for the award year 2005–2006

			 under part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk

			 et seq.), published in the Federal Register on Thursday, December 23, 2004 (69

			 Fed. Reg. 76926), shall not apply to a student to the extent the updates will

			 reduce the amount of Federal student assistance for which the student is

			 eligible.

				802.Sense of the

			 Senate regarding increasing the maximum Pell Grant

				(a)FindingsThe

			 Senate makes the following findings:

					(1)Increasing the

			 percentage of individuals who obtain a postsecondary education has become

			 increasingly important, not just to the individual beneficiary, but to the

			 Nation as a whole. The growth and continued expansion of the Nation's economy

			 is heavily dependent on an educated and highly skilled workforce.

					(2)The opportunity

			 to gain a postsecondary education also is important to the Nation as a means to

			 help advance the American ideals of progress and equality.

					(3)The Federal

			 Government plays an invaluable role in making student financial aid available

			 to ensure that qualified students are able to attend college, regardless of

			 their financial means. Since the inception of the Pell Grant program in 1973,

			 nearly 80,000,000 grants have helped low- and middle-income students go to

			 college, enrich their lives, and become productive members of society.

					(4)Nationwide,

			 almost 63 percent of secondary school graduates continue on to higher education

			 immediately after completing secondary school. This degree of college

			 participation would not exist without the Federal investment in student aid,

			 especially the Pell Grant program. More than 4,000,000 low- and middle-income

			 students receive Pell Grants; 95 percent of whom have a family income of not

			 more than $40,000.

					(5)In the next 10

			 years, the number of undergraduate students enrolled in the Nation's colleges

			 and universities will increase by 15 percent to more than 15,000,000 students.

			 Many of these students will be the first in their families to attend college.

			 The continued investment in the Pell Grant program is essential if college is

			 to remain an achievable part of the American dream.

					(6)Increasing the

			 maximum Pell Grant to $5,100 would allow more than 430,000 additional students

			 to benefit from the program.

					(7)Increasing the

			 maximum Pell Grant to $5,100 would result in 200,000 new Pell Grant

			 recipients.

					(8)Pell Grant

			 recipients are more likely to graduate with student loan debt and to amass more

			 debt than other student borrowers. Increasing the maximum Pell Grant to $5,100

			 will help remedy this disparity.

					(b)Sense of the

			 SenateIt is the sense of the Senate that—

					(1)the maximum Pell

			 Grant should be increased to $5,100 during award year 2006–2007; and

					(2)the maximum Pell

			 Grant amount set by Congress should be the amount eligible students

			 receive.

					803.Establishment

			 of a Pell demonstration program

				(a)FindingsCongress

			 finds that:

					(1)A student remains

			 eligible to receive a Federal Pell Grant as long as the student is

			 income-eligible and has not received a bachelor's degree.

					(2)By encouraging

			 persistence and degree acquisition in a timely manner, the Federal Government,

			 in effect, saves money—

						(A)by reducing the

			 courses that do not lead to a degree; and

						(B)by helping

			 students get the financial benefits of a college degree as soon as

			 possible.

						(b)Pell

			 demonstration program

					(1)AuthorizationThe

			 Secretary of Education shall establish a demonstration program to facilitate

			 the ability of low-income students to complete the students' degree within 150

			 percent of the time expected to complete such degree.

					(2)GrantsThe

			 Secretary of Education shall award competitive grants to institutions of higher

			 education to enable students who are eligible to receive Federal Pell Grants

			 under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20

			 U.S.C. 1070a et seq.) to enroll in courses in the summer at such institutions

			 to expedite the students' graduation from the institutions.

					(3)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this subsection $500,000,000 for the period of fiscal years 2006 through

			 2008.

					IXTuition free

			 college for mathematics, science, and special education teachers

			

				901.

				Purpose

				It is the purpose of this

			 title to make public college tuition free for future mathematics, science, and

			 special education teachers and to provide additional assistance to students

			 eligible to receive a Federal Pell Grant under subpart 1 of part A of title IV

			 of the Higher Education Act of 1965

			 (20 U.S.C.

			 1070a et seq.).

			

				902.

				Tuition free college for mathematics, science, and special

			 education teachers

				

					(a)

					Additional amounts for teachers in mathematics, science, and

			 special education

					

						(1)

						FFEL loans

						Section 428J(c)(3) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1078–10(c)(3)) is amended by striking $17,500

			 and inserting $23,000.

					

						(2)

						Direct loans

						Section 460(c)(3) of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1087j(c)(3)) is amended by striking $17,500 and

			 inserting $23,000.

					

					(b)

					Effective date

					The amendments made by this section shall apply only with respect

			 to eligible individuals who are new borrowers on or after October 1,

			 1998.

				

				903.

				Offset for tuition free college for mathematics, science, and

			 special education teachers

				

					(a)

					Special allowances

					

						(1)

						In general

						Section 438(b)(2)(B) of the

			 Higher Education Act of 1965

			 (20

			 U.S.C. 1087–1(b)(2)(B)) is amended—

						

							(A)

							in clause (iv), by striking or refunded after September

			 30, 2004, and before January 1, 2006, and inserting or refunded

			 on or after the date of enactment of the Taxpayer-Teacher Protection Act of

			 2004,; and

						

							(B)

							by striking clause (v) and inserting the following:

							

								

									(v)

									Notwithstanding clauses (i) and (ii), the quarterly rate of the

				special allowance shall be the rate determined under subparagraph (A), (E),

				(F), (G), (H), or (I) of this paragraph, or paragraph (4), as the case may be,

				for loans—

									

										(I)

										originated, transferred, or purchased on or after the date of

				enactment of the Taxpayer-Teacher Protection Act of 2004;

									

										(II)

										financed by an obligation that has matured, been retired, or

				defeased on or after the date of enactment of the Taxpayer-Teacher Protection

				Act of 2004;

									

										(III)

										which the special allowance was determined under such

				subparagraphs or paragraph, as the case may be, on or after the date of

				enactment of the Taxpayer-Teacher Protection Act of 2004;

									

										(IV)

										for which the maturity date of the obligation from which funds

				were obtained for such loans was extended on or after the date of enactment of

				the Taxpayer-Teacher Protection Act of 2004; or

									

										(V)

										sold or transferred to any other holder on or after the date of

				enactment of the Taxpayer-Teacher Protection Act of 2004.

									.

						

						(2)

						Rule of construction

						Nothing in the amendment made by paragraph (1) shall be construed

			 to abrogate a contractual agreement between the Federal Government and a

			 student loan provider.

					

					(b)

					Available funds from reduced expenditures

					

						(1)

						In general

						Any funds available to the Secretary of Education as a result of

			 reduced expenditures under

			 section

			 438 of the Higher Education Act

			 of 1965 (20 U.S.C. 1087–1) secured by the

			 enactment of subsection (a) shall first be used by the Secretary for loan

			 cancellation and loan forgiveness for teachers under sections 428J and 460 of

			 the Higher Education Act of 1965

			 (20 U.S.C.

			 1078–10, 1087j), as amended by section 902 of this Act.

					

						(2)

						Remaining funds

						

							(A)

							In general

							Any such funds remaining after carrying out paragraph (1) shall

			 be used by the Secretary of Education to make payments to each nonprofit lender

			 in an amount that bears the same relation to the remaining funds as the amount

			 the nonprofit lender receives for fiscal year 2005 under

			 section

			 438(b)(2)(B) of the Higher

			 Education Act of 1965 (20 U.S.C.

			 1087–1(b)(2)(B)) bears to the total amount received by

			 nonprofit lenders for fiscal year 2005 under such section.

						

							(B)

							Definition of nonprofit lender

							In this paragraph the term nonprofit lender means an

			 eligible lender (as defined in

			 section

			 435(d) of the Higher Education

			 Act of 1965 (20 U.S.C.1085(d)) that—

							

								(i)

								is an organization described in section 501(c)(3) of the Internal

			 Revenue Code of 1986;

							

								(ii)

								is a nonprofit entity as defined by applicable State law;

			 and

							

								(iii)

								meets the following requirements:

								

									(I)

									The nonprofit lender does not confer a salary or benefits to any

			 employee of the nonprofit lender in an amount that is in excess of the salary

			 and benefits provided to the Secretary of Education by the Department of

			 Education.

								

									(II)

									The nonprofit lender does not maintain an ongoing relationship

			 whereby the nonprofit lender passes on revenue directly or indirectly through

			 lease, securitization, resale, or any other financial instrument to a

			 for-profit entity or to shareholders.

								

									(III)

									The nonprofit lender does not offer benefits to a borrower in a

			 manner directly or indirectly predicated on such borrower’s

			 participation—

									

										(aa)

										in a program under part B or D of title IV of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1071 et seq., 1087a et seq.); or

									

										(bb)

										with any particular lender.

									

									(IV)

									The nonprofit lender certifies that the nonprofit lender uses the

			 payment received pursuant to subparagraph (A) to confer grant or scholarship

			 benefits to students who are eligible to receive Federal Pell Grants under

			 subpart 1 of part A of title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1070a et seq.).

								

									(V)

									The nonprofit lender is subject to public oversight through

			 either a State charter, or through not less than 50 percent of the nonprofit

			 lender’s board of directors consisting of State appointed

			 representatives.

								(VI)The nonprofit

			 lender does not engage in the marketing of the relative value of programs under

			 part B of title IV of the Higher Education Act

			 of 1965 as compared to programs under part D of title IV of the

			 Higher Education Act of 1965, nor

			 does the nonprofit lender engage in the marketing of loans or programs offered

			 by for-profit lenders. This subclause shall not be construed to prohibit the

			 nonprofit lender from conferring basic information on lenders under part B of

			 title IV of the Higher Education Act of

			 1965 and the related benefits offered by such nonprofit

			 lenders.

								XMaking college

			 affordable for all students

			1001.Expansion of

			 deduction for higher education expenses

				(a)Amount of

			 deductionSubsection (b) of section 222 of the Internal Revenue

			 Code of 1986 (relating to deduction for qualified tuition and related expenses)

			 is amended to read as follows:

					

						(b)Limitations

							(1)Dollar

				limitations

								(A)In

				generalExcept as provided in paragraph (2), the amount allowed

				as a deduction under subsection (a) with respect to the taxpayer for any

				taxable year shall not exceed the applicable dollar limit.

								(B)Applicable

				dollar limitThe applicable dollar limit for any taxable year

				shall be determined as follows:

									

										

											

												Applicable

												

												Taxable

						year:dollar

						amount:

												

											

											

												2005 and 2006$6,000

												

												2007 and 2008$8,000

												

												2009 and 2010$10,000

												

												2011 and thereafter$12,000.

												

											

										

									

								(2)Limitation

				based on modified adjusted gross income

								(A)In

				generalThe amount which would (but for this paragraph) be taken

				into account under subsection (a) shall be reduced (but not below zero) by the

				amount determined under subparagraph (B).

								(B)Amount of

				reductionThe amount determined under this subparagraph equals

				the amount which bears the same ratio to the amount which would be so taken

				into account as—

									(i)the excess

				of—

										(I)the taxpayer's

				modified adjusted gross income for such taxable year, over

										(II)$65,000

				($130,000 in the case of a joint return), bears to

										(ii)$15,000 ($30,000

				in the case of a joint return).

									(C)Modified

				adjusted gross incomeFor purposes of this paragraph, the term

				modified adjusted gross income means the adjusted gross income of

				the taxpayer for the taxable year determined—

									(i)without regard to

				this section and sections 199, 911, 931, and 933, and

									(ii)after the

				application of sections 86, 135, 137, 219, 221, and 469.

									For

				purposes of the sections referred to in clause (ii), adjusted gross income

				shall be determined without regard to the deduction allowed under this

				section.(D)Inflation

				adjustments

									(i)In

				generalIn the case of any taxable year beginning in a calendar

				year after 2005, both of the dollar amounts in subparagraph (B)(i)(II) shall be

				increased by an amount equal to—

										(I)such dollar

				amount, multiplied by

										(II)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins, by substituting calendar year

				2004 for calendar year 1992 in subparagraph (B)

				thereof.

										(ii)RoundingIf

				any amount as adjusted under clause (i) is not a multiple of $50, such amount

				shall be rounded to the nearest multiple of $50.

									.

				(b)Qualified

			 tuition and related expenses of eligible students

					(1)In

			 generalSection 222(a) of the Internal Revenue Code of 1986

			 (relating to allowance of deduction) is amended by inserting of eligible

			 students after expenses.

					(2)Definition of

			 eligible studentSection 222(d) of such Code (relating to

			 definitions and special rules) is amended by redesignating paragraphs (2)

			 through (6) as paragraphs (3) through (7), respectively, and by inserting after

			 paragraph (1) the following new paragraph:

						

							(2)Eligible

				studentThe term eligible student has the meaning

				given such term by section 36(b)(3).

							.

					(c)Deduction made

			 permanentTitle IX of the Economic Growth and Tax Relief

			 Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall

			 not apply to the amendments made by section 431 of such Act.

				(d)Effective

			 dateThe amendments made by this section shall apply to payments

			 made in taxable years beginning after December 31, 2004.

				1002.Credit for

			 interest on higher education loans

				(a)In

			 generalSubpart A of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is

			 amended by inserting after section 25B the following new section:

					

						25C.Interest on higher education loans

							(a)Allowance of

				creditIn the case of an individual, there shall be allowed as a

				credit against the tax imposed by this chapter for the taxable year an amount

				equal to the interest paid by the taxpayer during the taxable year on any

				qualified education loan.

							(b)Maximum

				credit

								(1)In

				generalExcept as provided in paragraph (2), the credit allowed

				by subsection (a) for the taxable year shall not exceed $1,500.

								(2)Limitation

				based on modified adjusted gross income

									(A)In

				generalIf the modified adjusted gross income of the taxpayer for

				the taxable year exceeds $50,000 ($100,000 in the case of a joint return), the

				amount which would (but for this paragraph) be allowable as a credit under this

				section shall be reduced (but not below zero) by the amount which bears the

				same ratio to the amount which would be so allowable as such excess bears to

				$20,000 ($40,000 in the case of a joint return).

									(B)Modified

				adjusted gross incomeThe term modified adjusted gross

				income means adjusted gross income determined without regard to sections

				199, 222, 911, 931, and 933.

									(C)Inflation

				adjustmentIn the case of any taxable year beginning after 2005,

				the $50,000 and $100,000 amounts referred to in subparagraph (A) shall be

				increased by an amount equal to—

										(i)such dollar

				amount, multiplied by

										(ii)the

				cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins, by substituting 2004 for

				1992.

										(D)RoundingIf

				any amount as adjusted under subparagraph (C) is not a multiple of $50, such

				amount shall be rounded to the nearest multiple of $50.

									(c)Dependents not

				eligible for creditNo credit shall be allowed by this section to

				an individual for the taxable year if a deduction under section 151 with

				respect to such individual is allowed to another taxpayer for the taxable year

				beginning in the calendar year in which such individual's taxable year

				begins.

							(d)Limit on period

				credit allowedA credit shall be allowed under this section only

				with respect to interest paid on any qualified education loan during the first

				60 months (whether or not consecutive) in which interest payments are required.

				For purposes of this paragraph, any loan and all refinancings of such loan

				shall be treated as 1 loan.

							(e)DefinitionsFor

				purposes of this section—

								(1)Qualified

				education loanThe term qualified education loan has

				the meaning given such term by section 221(d)(1).

								(2)DependentThe

				term dependent has the meaning given such term by section

				152.

								(f)Special

				rules

								(1)Denial of

				double benefitNo credit shall be allowed under this section for

				any amount taken into account for any deduction under any other provision of

				this chapter.

								(2)Married couples

				must file joint returnIf the taxpayer is married at the close of

				the taxable year, the credit shall be allowed under subsection (a) only if the

				taxpayer and the taxpayer's spouse file a joint return for the taxable

				year.

								(3)Marital

				statusMarital status shall be determined in accordance with

				section 7703.

								.

				(b)Conforming

			 amendmentThe table of sections for subpart A of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 25B the following new item:

					

						

							Sec. 25C. Interest on higher education

				loans.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to any

			 qualified education loan (as defined in section 25C(e)(1) of the Internal

			 Revenue Code of 1986, as added by this section) incurred on, before, or after

			 the date of the enactment of this Act, but only with respect to any loan

			 interest payment due after December 31, 2004.

				

				1003.

				Hope and Lifetime Learning credits to be refundable

				

					(a)

					Credit To be refundable

					Section 25A of the Internal Revenue Code of 1986 (relating to

			 Hope and Lifetime Learning credits) is hereby moved to subpart C of part IV of

			 subchapter A of chapter 1 of such Code (relating to refundable credits) and

			 inserted after section 35.

				

					(b)

					Technical amendments

					

						(1)

						Section 36 of such Code is redesignated as section 37.

					

						(2)

						Section 25A of such Code (as moved by subsection (a)) is

			 redesignated as section 36.

					

						(3)

						Paragraph (1) of section 36(a) of such Code (as redesignated by

			 paragraph (2)) is amended by striking this chapter and inserting

			 this subtitle.

					

						(4)

						Subparagraph (B) of section 72(t)(7) of such Code is amended by

			 striking section 25A(g)(2) and inserting section

			 36(g)(2).

					

						(5)

						Subparagraph (A) of section 135(d)(2) of such Code is amended by

			 striking section 25A and inserting section

			 36.

					

						(6)

						Section 221(d) of such Code is amended—

						

							(A)

							by striking section 25A(g)(2) in paragraph (2)(B)

			 and inserting section 36(g)(2),

						

							(B)

							by striking section 25A(f)(2) in the matter

			 following paragraph (2)(B) and inserting section 36(f)(2),

			 and

						

							(C)

							by striking section 25A(b)(3) in paragraph (3) and

			 inserting section 36(b)(3).

						

						(7)

						Section 222 of such Code is amended—

						

							(A)

							by striking section 25A in subparagraph (A) of

			 subsection (c)(2) and inserting section 36,

						

							(B)

							by striking section 25A(f) in subsection (d)(1)

			 and inserting section 36(f), and

						

							(C)

							by striking section 25A(g)(2) in subsection (d)(1)

			 and inserting section 36(g)(2).

						

						(8)

						Section 529 of such Code is amended—

						

							(A)

							by striking section 25A(g)(2) in subclause (I) of

			 subsection (c)(3)(B)(v) and inserting section 36(g)(2),

						

							(B)

							by striking section 25A in subclause (II) of

			 subsection (c)(3)(B)(v) and inserting section 36, and

						

							(C)

							by striking section 25A(b)(3) in clause (i) of

			 subsection (e)(3)(B) and inserting section 36(b)(3).

						

						(9)

						Section 530 of such Code is amended—

						

							(A)

							by striking section 25A(g)(2) in subclause (I) of

			 subsection (d)(2)(C)(i) and inserting section 36(g)(2),

						

							(B)

							by striking section 25A in subclause (II) of

			 subsection (d)(2)(C)(i) and inserting section 36, and

						

							(C)

							by striking section 25A(g)(2) in clause (iii) of

			 subsection (d)(4)(B) and inserting section 36(g)(2).

						

						(10)

						Subsection (e) of section 6050S of such Code is amended by

			 striking section 25A and inserting section

			 36.

					

						(11)

						Subparagraph (J) of section 6213(g)(2) of such Code is amended by

			 striking section 25A(g)(1) and inserting section

			 36(g)(1).

					

						(12)

						Paragraph (2) of section 1324(b) of title 31, United States Code,

			 is amended by inserting before the period or from section 36 of such

			 Code.

					

						(13)

						The table of sections for subpart C of part IV of subchapter A of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item

			 relating to section 36 and inserting the following:

						

							

								Sec. 36. Hope and Lifetime Learning

				credits.

								Sec. 37. Overpayments of

				tax.

							

							.

					

						(14)

						The table of sections for subpart A of such part IV is amended by

			 striking the item relating to section 25A.

					(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

				

